



EXHIBIT 10.2


AMENDED AND RESTATED DIRECTORS STOCK GRANT PROGRAM


1.
PURPOSE

The purpose of the Amended and Restated Directors Stock Grant Program (the
“Program”) is to attract and retain qualified individuals to serve as directors
of TCF Financial Corporation (“TCF Financial”), and to encourage and enhance
ownership of TCF common stock, par value $.01 per share (“TCF Stock”) by these
individuals.


2.
ADMINISTRATION

Full power to construe, interpret and administer the program is vested with a
committee consisting of the non-employee directors (as defined by Rule 16b-3 of
the Securities and Exchange Commission (the “SEC”)) of the Board of TCF
Financial (the “Committee”). In the event such directors at some time do not
qualify as non-employee directors for the purposes of Rule 16b-3, if approval by
a committee composed solely of non-employee directors is then appropriate in
order for the shares of TCF Stock awarded under the Program to be exempt under
Rule 16b-3, then the Board of Directors will appoint a new Committee which
qualifies under the provisions of Rule 16b-3 as then in effect. The Committee
shall interpret the Program, prescribe, amend and rescind rules and regulations
relating thereto, and make all other determinations necessary or advisable for
the administration of the Program.


3.
PARTICIPANTS

Participants in the Program will consist of the each member of the Board of
Directors of TCF Financial who is not an employee or officer.


4.
BENEFITS

Each eligible director of TCF Financial will periodically receive formula awards
of restricted shares of TCF Stock without other payment as additional
compensation for their services to TCF Financial.


Awards will be made automatically on the third Tuesday of each January (each, a
“Grant Date”).


Commencing with the award made on January 15, 2019, each award will be equal in
value to $55,000. A director first elected by the board between Grant Dates will
receive a pro-rated award based on the number of months from the beginning of
board service until the next Grant Date. The number of restricted shares of TCF
Stock subject to each award will be determined on the basis of the Fair Market
Value of TCF Stock on the day the award is made.


Each award will vest on the next Grant Date after the date the award was made;
provided that awards granted on May 1, 2018 shall vest on May 1, 2019. The
director must be on the board on the vesting date in order to receive the vested
shares unless the shares have previously vested pursuant to a retirement under
the circumstances described below.







--------------------------------------------------------------------------------





A one-time grant equal in value to $10,000 shall be made on May 1, 2018 to all
directors. A director first elected by the board after May 1, 2018, but prior to
December 31, 2018 will receive a pro-rated award based on the number of months
from the beginning of board service until the next Grant Date. The number of
restricted shares of TCF Stock awarded will be determined on the basis of the
Fair Market Value of TCF Stock on the day the award is made.


All Awards


If a director retires from service on the board of TCF Financial pursuant to
board policy on director retirement in effect at that time, the restricted
period will lapse and all shares will become fully vested. There is no vesting
in the event of a full or partial disability.


During the time the shares are restricted, they may not be assigned,
transferred, pledged or encumbered by the directors, and any attempt to do so
shall be void, and a legend will be placed on the stock certificates (or
book-entry shares, if applicable) to that effect.


5.
DEFINITIONS



FAIR MARKET VALUE
The term “Fair Market Value” of shares of TCF Stock at any time shall be the
average of the high and low sales prices for shares of TCF Stock for the date,
as reported by the New York Stock Exchange.


CHANGE IN CONTROL
A “Change in Control” shall be deemed to have occurred if:
(a) any “person” as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of TCF Financial representing thirty percent (30%) or more of the
combined voting power of TCF Financial’s then outstanding securities. For
purposes of this clause (a), the term “beneficial owner” does not include any
employee benefit plan maintained by TCF Financial that invests in TCF
Financial’s voting securities; or


(b) during any period of two (2) consecutive years there shall cease to be a
majority of the Board comprised as follows: individuals who at the beginning of
such period constitute the Board or as new directors whose nomination for
election by TCF Financial’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election
previously so approved; or


(c) the shareholders of TCF Financial approve a merger or consolidation of TCF
Financial with any other corporation, other than a merger or consolidation which
would result in the voting securities of TCF





--------------------------------------------------------------------------------





Financial outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least 70% of the combined voting power of the voting
securities of TCF Financial or such surviving entity outstanding immediately
after such merger of consolidation, or the shareholders of TCF Financial approve
a plan of complete liquidation of TCF Financial or an agreement for the sale or
disposition by TCF Financial of all or substantially all TCF Financial’s assets;
provided, however, that no change in control will be deemed to have occurred if
such merger, consolidation, sale or disposition of assets, or liquidation is not
subsequently consummated.


RETIREMENT
The term “retirement” means a retirement under the policies of the Board of
Directors of TCF Financial in effect at the time of a director’s departure from
the Board.


6.
ADJUSTMENT PROVISIONS

If TCF Financial shall at any time change the number of issued shares of TCF
Stock without new consideration to TCF Financial (such as by stock dividends or
stock splits), then the number of shares covered by each outstanding award shall
be adjusted so that the limitations, and the value of each such award shall not
be changed. The Committee shall also have the right to provide for the
continuation of awards or for other equitable adjustments after changes in the
shares of TCF Stock resulting from reorganization, sale, merger, consolidation
or similar occurrence.


Notwithstanding any other provision of this Program, the Committee may authorize
the issuance or assumption of the grants in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.


All terms and conditions of all restricted stock awards outstanding shall be
deemed satisfied and all such awards shall vest as of the date of a Change in
Control.


7.
AMENDMENT AND TERMINATION OF PROGRAM



The Board of Directors of TCF Financial or the Committee may amend this Program
from time to time, but not more often than once every six months, other than to
comply with requirements of the Internal Revenue Code, or may terminate this
Program at any time, but no action shall reduce the then existing amount of any
participant’s benefit or adversely change the terms and conditions thereof
without the participant’s consent. No amendment of this Program shall result in
any Committee member losing his or her status as a “non-employee director” as
defined in Rule 16b-3 of the Securities and Exchange Commission with respect to
any employee benefit plan of TCF Financial. This Program shall expire ten years
from the date of its most recent approval by shareholders, unless the
shareholders approve renewal of this Program before it expires.







--------------------------------------------------------------------------------





8.
SHAREHOLDER APPROVAL

This Program will be submitted to the TCF Shareholders for approval on April 25,
2018 and will become effective upon receipt of such approval.





